UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 29, 2014 PORTER BANCORP, INC. (Exact Name of Registrant as specified in Charter) Kentucky 001-33033 61-1142247 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 2500 Eastpoint Parkway, Louisville, Kentucky (Address of principal executive offices) (Zip code) (502) 499-4800 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On October 29, 2014, Porter Bancorp, Inc. (the “Company”) reached a determination to restate its previously filed interim financial statements for the second quarter of 2014, following management’s review of the matter with the Audit Committee of the Company’s Board of Directors. See Item 4.02(a) below for additional information about the restatement and related matters. Item 4.02(a) Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. On October 29, 2014, Porter Bancorp, Inc. (the “Company”) reached a determination to restate its previously filed interim financial statements for the second quarter of 2014. The Company reached the determination to restate following management’s review of the matter with the Audit Committee and the Board of Directors. The restatement will have the effect of increasing the Company’s reported net loss attributable to common shareholders from $672,000 to $6,330,000 for the three months ended June 30, 2014 and from $1,645,000 to $7,323,000 for the six months ended June 30, 2014. The Company’s wholly owned subsidiary, PBI Bank, Inc. (the “Bank”), intends to amend its consolidated report of condition and income for June 30, 2014 as appropriate. The restatement relates to updated fair value estimates of commercial real estate acquired by the Bank under the terms of a settlement agreement reached on June 24, 2014 with a borrower with which the Bank had been in contentious collection litigation. The real estate was recorded at June 30, 2014 at estimated fair value less cost to sell based upon the information available to the Bank through the filing of the June 30, 2014 financial statements. Due to the adversarial nature of the litigation, the Bank had been unable to obtain updated information material to a valuation of the real estate until it took possession shortly before the end of the second quarter of 2014. Later in the third quarter, after the Bank had appointed its own property manager, the Bank began to obtain updated information regarding the fair value of the real estate and subsequently determined that a restatement of the initial book value of the other real estate owned in the second quarter of 2014 was necessary. Management’s internal review of these matters is ongoing. If the Company obtains additional information material to its periodic financial reports, it will make appropriate disclosure. The following summarizes the estimated effects of the restatement for the second quarter and six months ended June 30, 2014: Three months ended June 30, 2014 Six months ended June 30, 2014 Previously Reported Adjustment Restated Previously Reported Adjustment Restated (dollars in thousands except per share data) Income Statement Changes: Provision for loan losses $
